FILED
                             NOT FOR PUBLICATION                             JUN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



SVETA ARUTUNYAN,                                 No. 07-73348

               Petitioner,                       Agency No. A098-144-320

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER Jr., Attorney General,

               Respondent.



                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 25, 2010 **

Before:        CANBY, THOMAS, and W. FLETCHER, Circuit Judges.

       Sveta Arutunyan, a native and citizen of Armenia, petitions for review of the

Board of Immigration Appeals’ order dismissing her appeal from an immigration

judge’s decision denying her application for asylum. We have jurisdiction under

8 U.S.C. § 1252. We review for substantial evidence an adverse credibility


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
determination, Sidhu v. INS, 220 F.3d 1085, 1088 (9th Cir. 2000), and we deny the

petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based upon Arutunyan’s submission of a fraudulent birth certificate, see Desta v.

Ashcroft, 365 F.3d 741, 745 (9th Cir. 2004) (fraudulent documents going to the

heart of the claim may justify an adverse credibility finding), the omission from

Arutunyan’s testimony of election activities that according to her asylum

application led her 2003 beating and detention, see Li v. Ashcroft, 378 F.3d 959,

962 (9th Cir. 2004), and Arutunyan’s misidentification of her party’s candidate

during the 2003 elections, see id. In the absence of credible testimony,

Arutunyan’s asylum claim fails. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th

Cir. 2003).

      PETITION FOR REVIEW DENIED.




                                          2                                   07-73348